DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/12/2020 and 06/15/2020 are being considered by the examiner.

Drawings
Figures 9,10A,10B,10C,11,12A,12B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, claims 3 and 4 recites the limitation “the length of the inspection object”. It is not clearly claimed how to determine the scope of this claimed limitation since the claimed inspection object can be of indefinite lengths.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isokawa (US 2019/0312982).
Regarding claim 1, Isokawa teaches an image inspection apparatus (fig.1) comprising: 
a downstream-side second conveyance unit (52 fig.1) that conveys a sheet-type inspection object (P1, P2), conveyed at a first conveyance speed (speed of conveyance unit 37) with an upstream-side first conveyance unit (37), at a second conveyance speed (speed of conveyance unit 52); and 
an inspection unit (56A and/or 56B fig.1) that inspects an image formed on the inspection object conveyed with the second conveyance unit, 
wherein the inspection unit (56A and/or 56B fig.1) is provided in a position to start inspection of the image when a conveyance speed of the inspection object (P1, P2) has changed to the second conveyance speed (speed of conveyance unit 52) (figs.1-3; paragraphs 0019, 0025, 0028, 0033).

Regarding claim 2, Isokawa further teaches wherein the inspection unit (56A and/or 56B fig.1) is provided on the downstream side from a position of a front end of the inspection object (P1, P2) when a holding force to determine the conveyance speed of the inspection object is applied with the second conveyance unit (52).

Regarding claim 6, Isokawa further teaches wherein the inspection unit (56A and/or 56B fig.1) includes at least two first inspection parts (56A and 56B fig.1) having relatively high reading accuracy, and wherein, of the at least two first inspection parts (56A and 56B fig.1), the first inspection part to read an image which requires high accuracy reading is provided in a position to start inspection of the image when the conveyance speed of the inspection object has changed to the second conveyance speed (speed of conveyance unit 52) (figs.1-3; paragraphs 0019, 0025, 0028, 0033).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isokawa (US 2016/0366296).
Regarding claim 1, Isokawa teaches an image inspection apparatus (fig.1) comprising: 
a downstream-side second conveyance unit (conveyance unit 52,53,54 in unit 3 in fig.1,paragraph 0080; Or in the alternative consideration 53 can be considered the second conveyance unit) that conveys a sheet-type inspection object (P), conveyed at a first conveyance speed (speed of conveyance unit 20 in unit 2 in fig.1,paragraph 0080; Or in the alternative V1 of 52 if 52 is considered the first conveyance unit) with an upstream-side first conveyance unit (conveyance unit 20 in unit 2 in fig.1,paragraph 0080; or in the alternative 52 can be considered first conveyance unit), at a second conveyance speed (speed of conveyance unit 52,53,54 in unit 3 in fig.1,paragraph 0080; Or in the alternative V2 of 53 if we consider the second conveyance is 53); and 
an inspection unit (62,61 in fig.1; or in the alternative consideration 62 in fig.1) that inspects an image formed on the inspection object conveyed with the second 
wherein the inspection unit (62,61 in fig.1; or in the alternative consideration 62 in fig.1) is provided in a position to start inspection of the image when a conveyance speed of the inspection object (P) has changed to the second conveyance speed (speed of conveyance unit 52,53,54 in unit 3 in fig.1,paragraph 0080; Or in the alternative V2 of 53 if we consider the second conveyance is 53) (see figs.1-4; paragraphs 0063,0064, 0065, 0074, 0068,0075, 0080).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa (US 2019/0312982).
Regarding claim 4, as best understood, Isokawa further teaches wherein an interval between a downstream-side end of the first conveyance unit (37 fig.1) and the inspection unit (56A and/or 56B fig.1) is longer than the length of the inspection object (P1, P2).
	Isokawa teaches all the claimed structures and at least from the drawings the size of the sheet P1, P2 is much smaller than the above claimed distance between 37 and 56. However, Isokawa does not discloses the sizes of the sheet P1, P2.
	Given the sheet P1,P2 appears to be cut sheets (P1,P2,33 fig.1, paragraphs 0014, 0016, 0018) and given commonly known cut sheets such as A3,A4,A5 are 420mm, 297mm, 210mm long respectively and given also use of much smaller sheets such as postcards, photo sheets are known. It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the length of sheet P1,P2 is much smaller than the above claimed distance between 37 and 56 at least in the case of using the above cut sheets. 

Regarding claim 5, Isokawa further teaches wherein the inspection unit (56A and/or 56B fig.1) includes a first inspection part (for instance 56A fig.1) having relatively high reading accuracy and a second inspection part (for instance 56B fig.1) having relatively low reading accuracy, and wherein the first inspection part (for instance 56A fig.1) is provided in a position to start inspection of the image when the conveyance speed of the inspection object has changed to the second conveyance speed(speed of conveyance unit 52).

However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to since it has been held to be within the general skill of a worker in the art to select the type of inspection element/camera on the basis of its suitability for intended use for the purpose of for instance the second inspection part can be used only to read image with less resolutions and with less demand of accuracy for the job while the first camera reads images of higher resolutions and demanding higher accuracy. In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isokawa (US 2019/0312982) in view of Inagawa (US 2017/0232758) and/or Sato et al. (US 2009/0121065).
Regarding claim 3, as best understood, Isokawa further teaches wherein the first conveyance unit (37 fig.1) and the second conveyance unit (52) are respectively conveys the inspection object (P1,P2), and wherein the inspection unit (56A and/or 56B fig.1) is provided in a position downstream of an intermediate position between the first conveyance unit (37) and the second conveyance unit (52) by a length longer than a half of the length of the inspection object (P1, P2).
Isokawa does not explicitly teaches wherein the conveyance unit is suction type conveyance unit.

Similarly, Sato et al teaches the use of suction type conveyance unit (41, 61, 71, 31 figs.2,5,6; paragraphs 0127, 0166, 0172, 0173).

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such suction type conveyance units in Isokawa based on the teachings of Inagawa and/or Sato et al to improve conveyance of sheet/object conveyance by suppressing footing of sheet/object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853